80581: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27176: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80581


Short Caption:MOLLETTE VS. GNL, CORP. C/W 81151Court:Supreme Court


Consolidated:80581*, 81151Related Case(s):77211, 77211-COA, 79944, 81151


Lower Court Case(s):Clark Co. - Eighth Judicial District - A739887Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/19/2020 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantShalonda MolletteMohamed A. Iqbal, Jr.
							(Iqbal Law, PLLC)
						


RespondentGNL, Corp.Kristian T. Kaskla
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Howard J. Russell
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Phillip N. Smith, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


RespondentThyssenkrupp Elevator CorporationRebecca L. Mastrangelo
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Charles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


02/13/2020Filing FeeFiling Fee due for Appeal. (SC)


02/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-06033




02/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-06035




02/24/2020Notice/IncomingFiled Appellant's Notice of Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)20-07456




02/25/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.20-07544




02/25/2020Notice/IncomingFiled Certificate of Service (Notice of Motion for Leave to Proceed on Appeal in Forma Pauperis). (SC)20-07643




02/27/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/28/19, 04/03/19, 06/04/19, 07/10/19, 08/27/19, 10/07/19, 11/21/19, 12/04/19, 12/05/19, 12/06/19, 12/09/19, 12/10/19, 12/11/19, 12/12/19, 12/16/19, 12/17/19 and 12/18/29. To Court Reporter: Sandra Harrell. (SC)20-08056




02/27/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/13/19. To Court Reporter: Maria Garibay. (SC)20-08057




03/31/2020MotionFiled Appellant's Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)20-12384




04/08/2020Order/ProceduralFiled Order Denying Motion and Directing Entry and Transmission of Written Order by the District Court. Appellant's motion to proceed in forma pauperis is denied as premature. The district court shall, within 30 days from the date of this order, enter a written order ruling on appellant's motion for leave to proceed on appeal in forma pauperis in compliance with NRAP 24. (SC).20-13270




05/13/2020Order/IncomingFiled District Court Order. Certified copy of order filed in district court on May 6, 2020.  Order Granting Plaintiff's Motion for Leave to Proceed On Appeal in Forma Pauperis. (SC)20-18177




05/13/2020Order/IncomingFiled District Court Order. Certified copy of order filed in district court on May 6, 2020.  Order Granting Plaintiff's Motion for Leave to Proceed on Appeal in Forma Pauperis. (SC)20-18178




05/15/2020MotionFiled Appellant's Motion to Consolidate Case Nos. 80581 and 81151. (SC)20-18528




05/15/2020Order/ProceduralFiled Order Waiving Filing Fee.  (SC)20-18564




05/18/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-18809




05/19/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin.  (SC)20-19050




05/22/2020Notice/IncomingFiled Respondent's Notice of No Opposition to Appellant's Motion to Consolidate Case Nos. 80581 and 81151. Nos. 80581/81151. (SC).20-19613




05/27/2020Notice/IncomingFiled Respondent Thyssenkrupp Elevator Corporation's Notice of No Opposition to Appellant's Motion to Consolidate Case Nos. 80581 and 81151. (SC)20-19971




06/02/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 12, 2020, at 9:30 AM. Case Nos. 80581/81151. (SC)20-20660




06/08/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-21528




08/11/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 21, 2020, at 9:00 am. (SC).20-29590




09/15/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 29, 2020, at 9:00 AM. Case Nos. 80581/81151. (SC)20-33999




10/20/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: December 3, 2020, at 9:00 am. Settlement Judge requests a 45 day extension of time to file the final report. Case Nos. 80581/81151. (SC).20-38427




10/22/2020Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to December 31, 2020.  Nos. 80581/81151. (SC).20-38694




12/01/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: February 10, 2021, at 9:30 AM.  The Settlement Judge requests an extension until February 15, 2021 to file the final report. Case Nos. 80581/81151. (SC)20-43457




12/03/2020Order/ProceduralFiled Order. The settlement judge's recommendation that this appeal remain assigned to the settlement program for an additional 45 days is approved. Final Settlement Program Status Report due: February 15, 2021. (SC)20-43720




02/10/2021Settlement Program ReportFiled Final Report/Other. No mediation was held in this case. The appellant recently passed away and as a third party will be substituted in this matter, the chance for resolution without this court is unlikely. Case Nos. 80581/81151. (SC)21-04066




02/17/2021Settlement Order/ProceduralFiled Order.  We consolidate these appeals for all appellate purposes.  Pursuant to the recommendation of the settlement judge, this appeal is removed from the settlement program.  Counsel for Joe N. Brown shall have 90 days from the date of this order to: (1) file a motion for the substitution of a personal representative or (2) inform this court that Mr. Brown has no personal representative.  The briefing of these appeals shall be stayed pending receipt and review of a response to this order.  Nos. 80581/51151.  (SC)21-04637




05/14/2021MotionFiled The Estate of Appellant Joe N. Brown's Motion for the Substitution of a Personal Representative.  Nos. 80581/81151.  (SC)21-14059




05/21/2021MotionFiled Respondent GNL Corp.'s Notice of Non-Opposition to Appellant's Motion for the Substitution of a Personal Representative.  Nos. 80581/81151.  (SC)21-14718




05/25/2021Order/ProceduralFiled Order Substituting Personal Representative and Reinstating Briefing.  The clerk of this court shall substitute Shalonda Mollette as the personal representative of the estate of appellant Joe N. Brown, and shall amend the caption in this appeal to conform to the caption on this order.  Appellant shall have 60 days from the date of this order to file and serve a single opening brief and an appendix.  Nos. 80581/81151.  (SC)21-14882




07/26/2021MotionFiled Stipulation Extending Time for Filing Opening Brief Pursuant to NRAP 31(B)(2).  Nos. 80581/81151. (SC)21-21514




07/26/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief due: August 25, 2021.  Nos. 80581/81151. (SC)21-21518




08/19/2021MotionFiled Appellants' Motion for an order Directing the District Court to Order Transcripts Pursuant to NRAP 9(a)(3) or, in the Alternative Rule 9(a)(6). Nos. 80581/81151 (SC)21-24218




08/23/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix.  Nos. 80581/81151 (REJECTED PER TELEPHONE CONVERSATION 08/23/21).  (SC)


08/23/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix.  Nos. 80581/81151. (SC)21-24600




08/27/2021Order/ProceduralFiled Order. Counsel for appellant has filed a motion in which he requests, in part, that this court suspend the briefing schedule in order to allow for the preparation of requested transcripts.  The motion is granted to the following extent.  Opening brief and appendix due: October 11, 2021. fn1 [Appellant's motion for an extension of time to file the opening brief and appendix is denied as moot.]   Nos. 80581/81151. (SC)21-24971




10/06/2021MotionFiled Appellant's Second Motion to Extend Time to File Opening Brief and Appendix.  Nos. 80581/81151.  (SC)21-28747




10/13/2021MotionFiled Court Reporter's Motion to Extend Time to File Transcripts.  Nos. 80581/81151.  (SC)21-29434




10/21/2021Order/ProceduralFiled Order.  Court Recorder Lara Corcoran's Certificate of Delivery of Transcripts due:  60 days.  Appellant's Opening Brief and Appendix due:  120 days.  All other relief requested in appellant's motion is denied.  Nos. 80581/81151.  (SC)21-30368




01/13/2022MotionFiled Appellant's Third Motion to Extend Time to File Opening Brief and Appendix. Nos. 80581/81151 (SC)22-01352




01/21/2022Order/ProceduralFiled Order. Appellant's motion requesting a fourth extension of time to file the opening brief is granted. Appellant shall have until April 18, 2022, to file and serve the opening brief and appendix.  This court's October 21, 2021, order directed court recorder Lara Corcoran to deliver the requested transcripts to appellant and file a certificate of delivery in this court by December 20, 2021.  To date, Ms. Corcoran has failed to comply with this court's order or to otherwise communicate with this court.  Court reporter certificate due: 14 days. Nos. 80581/81151 (SC)22-02198




01/24/2022MotionFiled Affidavit and Second Request for Extension of Time to File Transcripts. Nos. 80581/81151 (SC)22-02348




01/25/2022Order/ProceduralFiled Order. Court recorder Lara Corcoran's motion for a second extension of time to prepare the transcripts requested in these consolidated appeals is granted to the following extent. Court reporter certificate due: February 4, 2022.  Nos. 80581/81151 (SC)22-02465




02/02/2022TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 3/28/19, 4/3/19, 6/4/19, 7/10/19, 8/27/19, 10/7/19, 11/21/19, 11/22/19, and 12/4/19-12/18/19. Nos. 80581/81151 (SC)22-03554




04/18/2022MotionFiled Appellant's Fourth Motion to Extend Time to File Opening Brief and Appendix. Nos. 80581/81151 (SC)22-12223




04/25/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 9, 2022, to file and serve the opening brief and appendix.  Nos. 80581/81151.  (SC)22-12923




05/09/2022MotionFiled Appellant's Fifth Motion to Extend Time to File Opening Brief and Appendix. Nos. 80581/81151 (SC)22-14783




05/12/2022Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: May 19, 2022.  Nos. 80581/81151 (SC)22-15069




05/19/2022MotionFiled Appellant's Sixth Motion to Extend Time to File Opening Brief and Appendix. Nos. 80581/81151 (SC)22-15975




05/31/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until June 3, 2022, to file and serve the opening brief and appendix.  Nos. 80581/81151.  (SC)22-17176




06/03/2022MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. Nos. 80581/81151 (SC)22-17802




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 1. Nos. 80581/81151(SC)22-18462




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 2. Nos. 80581/81151 (SC)22-18464




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 3. Nos. 80581/81151 (SC)22-18465




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 4. Nos. 80581/81151 (SC)22-18466




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 5. Nos. 80581/81151 (SC)22-18467




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 6. Nos. 80581/81151 (SC)22-18469




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 7. Nos. 80581/81151 (SC)22-18470




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 8. Nos. 80581/81151 (SC)22-18472




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 9. Nos. 80581/81151 (SC)22-18474




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 10. Nos. 80581/81151 (SC)22-18475




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 11. Nos. 80581/81151 (SC)22-18476




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 12. Nos. 80581/81151 (SC)22-18477




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 13. Nos. 80581/81151 (SC)22-18478




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 14. Nos. 80581/81151 (SC)22-18493




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 15. Nos. 80581/81151 (SC)22-18495




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 16. Nos. 80581/81151 (SC)22-18496




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 17. Nos. 80581/81151 (SC)22-18497




06/10/2022AppendixFiled Appellant's Appendix to Opening Brief, Vol. 18. Nos. 80581/81151 (SC)22-18498




06/14/2022Order/ProceduralFiled Order Granting Motion. Appellant's motion requesting further extension of time to file the opening brief is granted to the following extent. Appellant's opening brief due: June 17, 2022. Nos. 80581/81151  (SC)22-18951




08/18/2022Order/ProceduralFiled Order to File Document.  Appellant shall have 7 days from the date of this order to file and serve the opening brief.  Nos. 80581/81151.  (SC)22-25786




08/29/2022Notice/IncomingFiled Appellants' Withdrawal of Appeal and Request for Dismissal. Nos. 80581/81151 (SC)22-26942




08/30/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Appellant's motion for a voluntary dismissal of these appeals is granted. "These appeals are dismissed." Case Closed/No Remittitur Issued. Nos 80581/81151. (SC)22-27176





Combined Case View